Citation Nr: 1758891	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle Achilles tendinopathy with strain and limitation of motion. 

2.  Entitlement to staged ratings in excess of 10 percent for right ankle Achilles tendinopathy with strain and limitation of motion, prior to August 1, 2011 and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 70 percent for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1999 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

During the course of the appeal, the Veteran was granted a temporary 100 percent rating from March 15, 2010, to August 30, 2010, and from April 7, 2011, to July 31, 2011.  Then, the Veteran's claims file was transferred to the RO in Columbia, South Carolina, which issued another rating decision in November 2012 that granted a staged 20 percent increased rating for the right ankle, effective August 1, 2011, and continued the left ankle rating at 10 percent.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Subsequently, the Veteran's claims folder was transferred to the RO in Atlanta, Georgia. 

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in April 2017, and remanded these issues for additional development in order to request VA treatment records, schedule another VA examination for the ankles, and issue a Statement of the Case for the PTSD rating.  After the development was completed, the case returned to the Board for further appellate review.

The issues of a rating in excess of 70 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since November 20, 2008, the Veteran's left ankle disability more nearly approximated symptoms manifested by complaints of pain and marked limited motion.

2.  Since November 20, 2008, the Veteran's right ankle disability more nearly approximated symptoms manifested by complaints of pain and marked limited motion, as well as ankylosis in good weight-bearing position.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and no higher, for a left ankle disability since November 20, 2008, have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2.  The criteria for a rating of 20 percent, and no higher, for a right ankle disability since November 20, 2008, have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings for Left and Right Ankle Disabilities

In correspondence, received by VA on November 20, 2008, the Veteran submitted a new claim and asserted that his left and right ankle disabilities warrant higher ratings than currently reflected.  Each ankle disability (Achilles tendinopathy with strain and limitation of motion) is rated under 38 C.F.R. § 4.71a, DC 5271 (2017), as analogous to limited motion of the ankle.  The left ankle disability is currently rated at 10 percent, effective February 25, 2005.  The right ankle disability is currently rated at 10 percent, effective February 25, 2005, and was then increased to 20 percent, effective August 1, 2011.  During the course of the appeal, the Veteran was granted temporary 100 percent ratings from March 15, 2010, to August 30, 2010, and from April 7, 2011, to July 31, 2011, based on surgical or other treatment necessitating convalescence of the right ankle.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

After a full review of the record, and as discussed below, the Board concludes that since November 20, 2008, individual ratings of 20 percent, and no higher, for left and right ankle disabilities, are warranted.

On VA examination in December 2008, the Veteran endorsed periodic, severe and sharp pain that had increased in intensity.  He described the pain as 9/10.  The Veteran stated that his left ankle occasionally swelled and his right ankle experienced occasional stiffness.  He said that he experienced ankle pain when standing for more than 10 minutes, walking more than 50 feet, or when climbing up or down stairs.  The Veteran stated that he cannot use a ladder and cannot work on the ladder standing on both feet.  He did not use assistive devices, a brace, cane or corrective shoes.  He was previously prescribed orthotic shoe inserts, but said he discontinued use because they did not help.  There was no history of dislocation or recurrent subluxation.  There were no constitutional symptoms related to any inflammatory arthritic condition to either ankle.  There was no inflammation no infection and no manifestation of heat and redness.  He said that there was no instability or giving way, but described an episode where his left ankle did feel "locked" two months ago, but spontaneously resolved and lasted less than one minute.  There was no fatigability, but there was lack of endurance on continuous standing and walking due to pain.

During the December 2008 VA examination, physical examination revealed that the Veteran was able to walk on his own into the examination room, fully and independently ambulatory.  Inspection was normal with no gross anatomical deformity and no tenderness or pain on pressure palpitation to Achilles tendon area.  Range of motion testing for the left ankle revealed the following results: active range of motion dorsiflexion to 10 degrees without pain; active plantar flexion to 15 degrees without pain; passive dorsiflexion to 15 degrees without pain, and; passive plantar flexion to 25 degrees with pain.  Active and passive range of motion testing for the right ankle revealed the following results: dorsiflexion to 10 degrees without pain; plantar flexion to 25 degrees without pain.  Repetitive use testing for both ankles did not produce any additional pain, limitation of movement, weakness, fatigue, or incoordination.  The Veteran's gait was antalgic.  He was able to stand by using the right foot on his toes, but he was not able to walk on his toes because of pain in his left foot when he attempted to do this and the pain was felt in his anterior or dorsal mid ankle joint.  He was able to walk on both heels, but mostly putting his weight on the right heel.  He experienced mild to moderate left ankle pain on the heel walk.  The examiner found that it was to be noted that on palpation of both feet, there was no palpable tenderness at both Achilles tendon areas.  The tenderness was at the left foot anterior dorsal mid ankle.  X-rays from June 2007 showed normal left and right ankles.  The examiner continued the diagnoses for left and right ankle Achilles tendinopathy.  

The December 2008 examiner reported that the Veteran was in school at this time and working towards a degree in social work with two years left to complete his studies.  The examiner also found it relevant to note that the Veteran explained that he tried to seek employment, but in two particular instances, he was unable to perform the physical requirements of lifting objects due to his bilateral ankle disability.  The examiner also commented on the Veteran's activities of daily living.  He said that some routine chores were moderately affected in that the Veteran could not continuously stand for more than 10 minutes or walk for more than 50 feet without having to stop and rest.  Recreationally, the impact was found to be severe.  The examiner noted that the Veteran used to be a referee for sports, baseball and basketball, but he was not able to renew his license due to physical limitations of both ankles.  He could not run anymore because the pain would be aggravated to almost severe levels.  He also was not able to play baseball and basketball.

VA treatment records from August 2009 show that the Veteran endorsed bilateral ankle and foot pain.  He stated that he had intense burning pain on the inside of his ankles and feet, especially when walking long distances.  He was placed into bilateral ankle braces for improved support.  VA treatment records from October 2009 show improved pain symptoms since using lace up ankle braces.

The Veteran received another VA examination in February 2010.  The Veteran described symptoms of bilateral ankle pain with stiffness, weakness, incoordination, instability, and giving way.  He said there was decreased speed of joint motion, but no episodes of dislocation or subluxation.  He endorsed weekly episodes of locking, mostly on the left ankle.  Symptoms of inflammation included warmth, redness, swelling, and tenderness.  The Veteran said he had severe flare-ups that occurred at least once a month and lasted three to four days.  He stated that the flare-ups were caused by activity and relieved by rest, elevation, and ice.  There were no symptoms or incapacitating episodes of arthritis.  He said that he was unable to stand for more than a few minutes or walk more than 25 to 30 yards.  The Veteran was noted to always use orthotic inserts, a cane and braces.  

Physical examination revealed an antalgic gait without evidence of abnormal weight bearing, loss of bone or part of a bone, or inflammatory arthritis.  The right ankle examination showed tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The instability was characterized by marked laxity on lateral stressing with marked tenderness over the anterior talofibular and calcaneofibular ligaments.  Drawer sign was negative.  There was no tendon abnormality or valgus hindfoot evident.  The left ankle examination showed tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The left ankle instability was characterized by moderate laxity on lateral stressing.  Drawer test results were negative.  There was no tendon abnormality, but there was considerable valgus hindfoot evidence.  There was also loss of longitudinal arch on weight bearing.  

During the February 2010 VA examination, active range of motion testing showed objective evidence of pain for the following: left ankle dorsiflexion to 5 degrees and plantar flexion to 40 degrees; right ankle dorsiflexion to zero degrees and plantar flexion to 40 degrees.  Repetitive use testing showed objective evidence of pain, but no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  Passive range of motion testing showed 10 degrees of dorsiflexion on the left and zero degrees on the right.  There was also 45 degrees of plantar flexion in both ankles on passive range of motion testing.  X-rays from June 2009 noted normal bilateral ankles.  The examiner diagnosed chronic grade II strain/sprain of both ankles with limited motion.  He also diagnosed laxity of lateral collateral ligaments of both ankles with weakness.  The examiner noted that these diagnoses affected the Veteran's occupational activities due to decreased mobility, problems with lifting and carrying objects, weakness or fatigue, decreased strength and pain of the lower extremities.  These diagnoses were also noted to affect the Veteran's usual activities of daily living in the following ways: severe effects on chores, shopping, recreation, and traveling; moderate effects on bathing, dressing, and grooming; mild effect on toileting; no effect on feeding; and prevention of exercise, sports, and driving.  The examiner commented that the Veteran did not drive due to poor foot control and weakness, especially in the right ankle.  The Veteran was noted to be in school at this time and had previously worked as a driver, but had to stop due to ankle problems.

The Veteran underwent right ankle surgery in March 2010.  However, his private treating physician's September 2010 statement explained that the Veteran's right ankle was "left with chronic instability due to an infection," following surgery.  The physician explained that the Veteran's surgery resulted in a "very significant infection" and that additional surgery would be a "high risk for further infection and therefore lifelong disability and instability of the ankle...and probable arthritis in the future."  For this period of temporary total disability after right ankle surgery, the Veteran continued to seek follow-up treatment and care.  VA treatment records from September 2010 show that the Veteran described his right ankle pain as minimal to moderate if he rolled the ankle over.  He was ambulatory with a cane and an Aircast on his right ankle.  In subsequent VA treatment records from September 2010, the Veteran endorsed right ankle pain and numbness.

The Veteran received another VA examination in March 2011.  He endorsed bilateral ankle pain on a daily basis, right greater than left, accompanied by swelling and periodic instability.  He said that he last worked as a driver, but stopped due to problems with his feet and back.  He said that he is limited in work options due to an inability to lift objects and stand for any period of time.  The Veteran explained that flare-ups of the ankle occur due to activity and are relieved with medication and rest.  He used a cane and right ankle brace for ambulation.  Physical examination revealed right ankle plantar flexion to zero degrees and dorsiflexion to 10 degrees.  Right ankle inversion and eversion were both to 5 degrees.  Left ankle dorsiflexion was to zero degrees, plantar flexion to 20 degrees, as well as inversion and eversion to 5 degrees.  All right ankle testing appeared painful.  The left ankle showed motion on end of range testing and the Veteran demonstrated guarding of motion of both ankles.  The right ankle was diffusely tender and the left ankle was similarly tender, but much less so in severity.  Tenderness was graded as minimal at the left ankle.  The Veteran had a limited gait.  He avoided placing any weight on the right ankle and was unable to stand on the tiptoes of either foot.  MRI results from January 2011 showed right ankle degenerative joint disease at the tibiotalar joint.  The examiner diagnosed degenerative joint disease and prior fracture of the right ankle as well as chronic sprain of the left ankle.  A surgical scar was also noted on the right ankle due to the recent surgery.  The Veteran has since become service-connected for this disability.

The Veteran underwent right ankle surgery again in April 2011.  He was awarded a temporary total disability rating from April 7, 2011, until July 31, 2011.

Private treatment records from June 2012 show continued treatment for chronic, persistent problems related to the Veteran's right foot and ankle.  Physical examination showed a severe antalgic gait.  The Veteran was barely able to stand and walk.  He showed a significant amount of facial wincing, grimacing with even gentle manipulation of the right foot and ankle.  The private physician said that the Veteran had a neutral ankle, hindfoot, midfoot, and forefoot.  The Veteran endorsed a fused ankle when asked to actively range his right ankle; however, the physician used gentle active-assisted range of motion, which showed between 5 degrees of dorsiflexion and 10 degrees of plantarflexion.  His subtalar complex motion was zero and his MTP joint motion was mildly diminished.  There was significant grimacing with attempted ankle motion.  There was no ankle instability is terms of an anterior drawer or talar tilt.  The Veteran had 5/5 motor strength throughout.  Radiographic imaging studies showed no evidence of ankle arthrosis, but there was a transverse bone hole in the talar neck and an apparent subtalar fusion.  The final assessment was chronic right hindfoot pain status post four surgeries with attendant infection, question pain generator in terms of subtalar fusion versus nonunion.

On VA examination in September 2012, the Veteran endorsed flare-ups that affected his ability to drive a vehicle, run, or stand for a prolonged period.  The Veteran said he no longer participates in sports due to his ankle disabilities.  Initial range of motion testing showed the following with pain at each end point: right ankle plantar flexion to zero degrees and dorsiflexion to 20 degrees; left ankle plantar flexion to 30 degrees and dorsiflexion to 20 degrees.  Repetitive use testing measurements did not result in any additional limitations.  Contributing factors of disability included less movement than normal and pain on movement for both ankles.  The examiner did not indicate whether there was pain on palpation.  Muscle strength testing revealed right ankle plantar flexion as 3/5 and the left ankle was 5/5.  Ankle dorsiflexion was 5/5 for both ankles.  There was no instability or ankylosis found on examination.  There were no additional conditions noted.  The Veteran had arthroscopic surgery on his right ankle that resulted in restricted plantar flexion.  The right ankle scar was not found to be painful and/or unstable and did not equate to a total area greater than 39 square centimeters.  The examiner reported that the Veteran did not use an assistive device as a normal mode of locomotion.  Diagnostic testing showed right ankle fusion.  The examiner commented that the Veteran's ankle condition did not affect his ability to work.

VA treatment records continued to document the Veteran's complaints of right ankle pain.  An August 2013 VA treatment record noted a diagnosis for right ankle subtalar joint fusion.  At this time, range of motion testing showed plantar flexion of the right ankle to 10 degrees, but the Veteran said he could not perform active dorsiflexion.  He was able to perform passive dorsiflexion to negative 10 degrees and plantar flexion to 20 degrees.

The Veteran testified before the undersigned in December 2016.  He endorsed continued worsening, instability, and difficulty walking due to his bilateral ankle pain.  He also explained that his right ankle was fused together after the first surgery.  The Veteran said that he tried to gain employment, but was not successful.  He stated that he was not able to work in a job that required physical movement due to his ankles, and also could not work in a sedentary job due to his PTSD.  The Veteran said that his ankles also affect his ability to be active and enjoy playing sports with his kids.  He explained that he last worked full time around 2007 and 2008 as a manager of a shoe store.  The Veteran's wife also testified at this time regarding her observations of the Veteran's bilateral ankle disability.  She described watching the Veteran struggle to stand for lengthy periods of time, noticeable swelling of his ankles, and facial expressions of pain when he tries to walk.

The Veteran received a VA examination in May 2017.  The examiner noted current diagnoses for left and right ankle Achilles tendinopathy with strain and limitation of motion as well as right ankle arthroscopic surgery and right ankle fusion.  The Veteran endorsed current symptoms of pain, tingling, numbness, and giving way.  He reported flare-ups when sitting or standing for extended periods.  He also said that his bilateral ankle disabilities prevent him from being able to climb, run, or lift.  Initial range of motion of the right ankle was to zero degrees for both dorsiflexion and plantar flexion.  The examiner explained that the Veteran was unable to provide any range of motion for the right ankle, which contributed to functional loss exhibited by a severe decrease in ambulation or performing any strenuous activity.  Right ankle pain was also noted on rest/non-movement.  There was objective evidence of mild medial/lateral ankle joint tenderness related to the right ankle Achilles tendinopathy with strain.  There was evidence of pain with weight bearing, but no objective evidence of crepitus.  Initial range of motion for the left ankle showed dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  Range of motion did not contribute to a functional loss.  There was pain noted on rest/non-movement.  There was objective evidence of mild lateral left ankle joint tenderness related to the left ankle Achilles tendinopathy with strain.  There was no evidence of pain with weight bearing or crepitus.  

During the May 2017 VA examination, the Veteran was not able to perform repetitive use testing for the right ankle.  Repetitive use testing of the left ankle did not result in any additional loss of function or range of motion.  The Veteran was not examined immediately after repetitive use over time or during a flare-up.  Additional factors contributing to the right ankle disability included less movement than normal, deformity, disturbance of locomotion, and interference with standing.  Additional factors contributing to the left ankle disability included less movement than normal.  Right ankle muscle strength testing was 1/5 for plantar flexion and dorsiflexion.  The reduction in muscle strength was entirely due to the claimed condition.  Left ankle muscle strength testing was 5/5 and there was no reduction in muscle strength.  The Veteran did not have muscle atrophy.  He had right ankle ankylosis in good-weight bearing position, but no ankylosis for the left ankle.  There was ankle instability for both the left and right ankle.  For the right ankle, the Veteran could not be tested for the Anterior Drawer Test; however, the Talar Tilt Test was performed and there was no laxity compared with the opposite side.  For the left ankle, there was no laxity compared with the opposite side for the Anterior Drawer and Talar Tilt Tests.  

The May 2017 VA examiner reported that the Veteran's bilateral Achilles tendonitis results in current symptoms of pain.  The examiner also noted that the Veteran had prior right ankle surgeries in 2008, 2009, 2010, and 2011, that have resulted in current residuals of pain, swelling, and scaring.  Other pertinent physical findings, complications, conditions, signs, symptoms and scars included ambulating with a limp.  The Veteran also had two scars from right ankle surgery that were not painful or unstable that measured 7.5 cm by 6 cm and 1.5 cm by 2 cm.  Assistive devices used as a normal mode of locomotion included regular use of a cane and bilateral ankle braces.  There was no functional impairment of either ankle such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing was not performed at this time.  The examiner commented that the Veteran's inability to stand or walk for prolonged periods and inability to run would affect his ability to perform any type of occupational tasks.  Furthermore, the examiner reported that there was objective evidence of pain in the right and left ankles when used in non-weight bearing and he was unable to perform passive range of motion testing.  

Based on the foregoing, the Board finds that since November 20, 2008, the Veteran's left and right ankle disabilities have exhibited symptoms that more nearly approximate the 20 percent rating criteria under DC 5271 for marked limited motion.  See 38 C.F.R. § 4.7.  Furthermore, after careful consideration of all procurable and assembled data, reasonable doubt is resolved in favor of the claimant.  38 C.F.R. § 4.3.  In assigning such ratings, the Board has given adequate consideration of the Veteran's symptoms exhibited by functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination and pain on movement under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Throughout the period on appeal, the Veteran's left and right ankle disabilities have been shown to be unable to perform normal working movements of the ankles with normal excursion, strength, speed, coordination and endurance.  Functional loss has been repeatedly exhibited by pain supported by adequate pathology and evidenced by visible behavior of the Veteran.  See 38 C.F.R. § 4.40.  Furthermore, as described above, the factors of disability affecting the left and right ankles have continuously included reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  For instance, on VA examination in December 2008, the Veteran had an antalgic gait and limited motion of both ankles that equated to only half of the full range of motion, or less than half in some instances.  There was lack of endurance on continuous standing and walking due to pain as well as stiffness and swelling.  On VA examination in February 2010, the Veteran described symptoms of bilateral ankle pain with stiffness, weakness, incoordination, instability, and giving way.  He said there was decreased speed of joint motion, but no episodes of dislocation or subluxation.  He endorsed weekly episodes of locking, mostly on the left ankle.  Symptoms of inflammation included warmth, redness, swelling, and tenderness.  The Veteran said he had severe flare-ups that occurred at least once a month and lasted three to four days.  The right ankle examination showed tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The instability was characterized by marked laxity on lateral stressing with marked tenderness over the anterior talofibular and calcaneofibular ligaments.  The left ankle examination showed tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The left ankle instability was characterized by moderate laxity on lateral stressing.  The examiner noted that the left and right ankle disabilities affected the Veteran's occupational activities due to decreased mobility, problems with lifting and carrying objects, weakness or fatigue, decreased strength and pain of the lower extremities.  On VA examination in March 2011, the Veteran had a limited gait due to pain and tenderness caused by his left and right ankle disabilities.  He endorsed bilateral ankle pain on a daily basis, right greater than left, accompanied by swelling and periodic instability.  

By June of 2012, the Veteran had a severe, antalgic gait and was barely able to stand or walk.  The private physician noted that the Veteran exhibited a significant amount of facial wincing, grimacing with even gentle manipulation of the right foot and ankle.  On VA examination in September 2012, he continued to have very limited range of motion characterized by less movement than normal and pain on movement for both ankles.  By the time of the May 2017 VA examination, the Veteran endorsed current symptoms of pain, tingling, numbness, and giving way.  He reported flare-ups when sitting or standing for extended periods.  He also said that his bilateral ankle disabilities prevent him from being able to climb, run, or lift.  He was unable to provide any range of motion for the right ankle, which contributed to functional loss exhibited by a severe decrease in ambulation or performing any strenuous activity.  Right ankle pain was also noted on rest/non-movement.  There was objective evidence of mild medial/lateral ankle joint tenderness related to the right ankle Achilles tendinopathy with strain.  There was evidence of pain with weight bearing.  The left ankle showed pain on rest/non-movement.  There was objective evidence of mild lateral left ankle joint tenderness related to the left ankle Achilles tendinopathy with strain.  Assistive devices used as a normal mode of locomotion included regular use of a cane and bilateral ankle braces.  The examiner noted that the Veteran's right ankle surgeries resulted in current residuals of pain, swelling, and scaring.  Other pertinent physical findings, complications, conditions, signs, and symptoms attributed to both ankle disabilities included ambulating with a limp.  The examiner commented that the Veteran's inability to stand or walk for prolonged periods and the inability to run would affect his ability to perform any type of occupational tasks.  Furthermore, the examiner reported that there was objective evidence of pain in the right and left ankles when used in non-weight bearing and he was unable to perform passive range of motion testing.  

The Board has also considered the Veteran's and his wife's statements of record that a higher disability rating is warranted for his left and right ankle disabilities.  The Veteran is competent to report symptomatology relating to pain caused by his left and right ankle disabilities because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran's wife is also able to report on her observations of the Veteran's symptoms of his left and right ankle disabilities.  The Board finds the lay statements also support a higher rating as they discuss pain, swelling, flare-ups and instability of such frequency that it also more nearly approximates a finding of marked impairment.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected left and right ankle disabilities are primarily manifested by marked limited motion.  Accordingly, the Veteran has been awarded the highest possible rating under DC 5271 for both ankles.  Throughout the period on appeal, the Veteran's left ankle disability has not exhibited symptoms analogous to a rating under DC 5270, 5272, 5273, or 5274.  Thus, those Diagnostic Codes are not for application.  The Veteran's right ankle disability has been characterized by ankylosis under DC 5272; however, the May 2017 VA examiner found that the Veteran's symptoms were exhibited by ankylosis in good weight-bearing position, which only warrants a 10 percent rating.  Since this rating is not higher than the Veteran's current rating under DC 5271, the Board does not find it necessary to change the Diagnostic Code for his current rating since the same symptoms would not result in a higher award.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).  The right ankle symptoms of limited motion and ankylosis are also not entitled to separate ratings because the symptomatology for one condition is duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Based on the foregoing, the Board concludes that the Veteran's left and right ankle disabilities warrant 20 percent disability ratings since November 20, 2008.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in November 2008.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in April 2017.  The Board instructed the AOJ to request additional treatment records, schedule a VA examination, and readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

A rating of 20 percent, and no higher, for left ankle Achilles tendinopathy with strain and limitation of motion, since November 20, 2008, is granted. 

A rating of 20 percent, and no higher, for right ankle Achilles tendinopathy with strain and limitation of motion, since November 20, 2008, is granted. 


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Board does not find substantial compliance with its previous remand instructions regarding the issue of a rating in excess of 70 percent for PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

In a November 2014 rating decision, the RO granted an increased 70 percent rating for PTSD.  In November 2015, the Veteran filed a notice of disagreement on VA Form 21-0958 with this rating decision.  However, the requisite statement of the case for this rating issue has not been issued.  Generally, when a claim has been denied and a timely notice of disagreement has been received by VA but a statement of the case has yet to be issued, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the increased rating issue is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, these issues are REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to increased rating in excess of 70 percent for PTSD and TDIU.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

2.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


